DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 21 April, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the references listed are not legible.  Two references cited in the information disclosure statement were of poor resolution, and portions were not legible.  Please remember that documents filed with an application are scanned (or converted electronically) to an appropriate format to be placed in the application file, often with some loss of resolution.  While these documents may have been completely legible when submitted by applicant, the copies in the application file are not.

Election/Restrictions
Applicant’s election of group I (silk fibroin/perfluorocarbon formulations) with perfluorooctyl bromide in the reply filed on 15 Feb, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims Status
Claims 1-3, 5, 22, 25, 27, 28, 30-32, and 52 are pending.
Claim 52 is new.
s 22, 25, 27, 28, and 30-32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 Feb, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 defines the ratio of silk fibroin to perfluorocarbon as about 1:4 to 1:1 (v/v).  There are two issues with this limitation.  The first is the adjective “about.”  While this clearly allows the range to stretch beyond the exact values, the amount it can exceed or miss them by is unclear.  Note that some of the prior art examples (Gazit et al, US 20090214649, cited by applicants, paragraphs 154 and 155 10% PFC) is close to this ratio, and neither the prior art nor applicants have given any insight of how much leeway the term “about” lends the claim, all factors that weigh towards indefiniteness (MPEP 2173.05(b)(III)(A)).
	The second issue is with the volume ratio.  Silk fibroin is a solid under normal laboratory conditions – it’s the main component of a caterpillar cocoon.  A given weight of polypeptide will have a different volume as a light fluffy powder than as a single crystal, which will be different than the proportion of the volume of the material in a solution calculated from the viscosity via the Einstein equation (Breki et al, Langmuir (2018) 34 p12968-12973, p12968, 2nd column, 1st paragraph) due to solvent entrainment in the random coil of the polymer.  The examples use a volume ratio of a solution of fibroin (of unknown concentration) to perfluorocarbon (example 2, p31, 1st paragraph), which 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazit et al (US 20090214649, cited by applicants) with evidentiary support from the Sigma Aldrich catalog page for item 442747-U (perfluorotributylamine, downloaded 15 March, 2022) and Kweon et al (J. Appl. Polymer Sci. (2001) 80 p928-934).

Gazit et al discuss silk matrices with an oxygen carrier (abstract).  Silk is the silk fibroin from silk cocoons or produced by recombinant DNA technology (paragraph 77).  The oxygen carrier can be a perfluorocarbon (paragraph 57), anticipating claim 1.  Among the perfluorocarbons explicitly mentioned is perfluorooctylbromide (paragraph 88), anticipating claims 3 and 52.  These materials can be wetted with water or phosphate buffered saline before use (paragraph 97), pharmaceutically acceptable carriers, anticipating claim 2.  An example is given where silk fibroin was dissolved in water to a concentration of 20% (w/w), which was then diluted with sodium bicarbonate buffer at a ratio of 6/4 (v/v) (paragraph 154).  This formulation was then used to suspend some cells, and mixed with perfluorotributylamine (a perfluorocarbon) at 5, 10, or 20% (w/v).  As evidenced by the Sigma Aldrich catalog page for perfluorotributylamine, this material has a density of 1.883 g/mL, which means that 100 mL of a 20% w/v solution would be 10.6 mL of the perfluorocarbon and either 10.7 g or 7.1g of fibroin, depending on if the 6:4 dilution of the fibroin solution is either 60% or 40% fibroin (note the approximately 10% dilution due to the perfluorocarbon).  As evidenced by Kweon et al (p931, 1st column, 3d paragraph), silk fibroin has a density of 3.  This means that the volume of fibroin is either 7.57 mL or 5.07 mL.  Thus, the volume ratio of silk fibroin to perfluorocarbon is either 0.714:1 or 0.478:1, both within the ratio of claim 5, anticipating it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658